 


109 HRES 1033 IH: Condemning Venezuelan President Hugo Chavez for his anti-American remarks at the September 20, 2006, United Nations General Assembly meeting.
U.S. House of Representatives
2006-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
2d Session
H. RES. 1033 
IN THE HOUSE OF REPRESENTATIVES 
 
September 21, 2006 
Mr. Graves submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Condemning Venezuelan President Hugo Chavez for his anti-American remarks at the September 20, 2006, United Nations General Assembly meeting. 


Whereas Hugo Chavez attempted to overthrow the democratically elected President of Venezuela in 1992;
Whereas Hugo Chavez has severely damaged Venezuela’s democratic institutions throughout his career;
Whereas Hugo Chavez has made anti-Americanism the cornerstone of Venezuela’s foreign policy in order to avoid discussion of increasing state control within Venezuela;
Whereas Hugo Chavez is attempting to establish an alliance of anti-American nations to oppose freedom and democracy;
Whereas Hugo Chavez has strengthened Venezuela’s ties to Iran, a state sponsor of terrorism; and
Whereas Hugo Chavez’s government has for the second year in a row failed demonstrably to meet its international counternarcotics obligations: Now, therefore, be it 
 
That the House of Representatives—
(1)condemns Venezuelan President Hugo Chavez’s hateful rhetoric towards the United States and President George W. Bush; 
(2)reaffirms its commitment to promoting democracy and liberty in Venezuela; and 
(3)calls upon the free countries of the world to denounce Venezuelan President Hugo Chavez and his abhorrent remarks made before the United Nations General Assembly on September 20, 2006. 
 
